DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment and Arguments
	In view of the amendment filed on May 21, 2021, claims 1, 3, 6, 7 and 17-20 have been amended. Claims 1-20 are pending and under examination.
	The amendment to claims 6 and 20 overcome the objection in the Office action dated January 26, 2021. Therefore, the objection has been withdrawn.
	Applicant’s arguments have been fully considered and persuasive. The amendment to independent claims 1 and 17 overcome the rejection of claims 1 and 17 under under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guenther et al. (US 5,102,415) in view of Dubrul (US 2001/0051810) and further in view of Wolobuyev et al. (US 2009/0182370). Therefore, the rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-20 allowed.
There is no art of record alone or in combination that teaches of an extraction device for removing a thrombus from within a blood vessel that includes the combination of recited limitations in claims 1, 9 and 17. 

Referring to claim 9, the art of record alone or in combination did not teach the recited limitations of an expandable first inner sheath movable within the first passage, the first inner sheath defining a second passage between a first inner sheath proximal end and a first inner sheath distal end, the expandable first inner sheath extendable from the distal end of the outer sheath, the expandable first inner sheath movable between an expanded configuration and a collapsed configuration with a portion of the first inner sheath comprised of a mesh material, the mesh material further comprising a tube comprising a plurality of apertures to provide fluid communication between an inner lumen of the tube and the blood vessel.
Referring to claim 17, the art of record alone or in combination did not teach the recited limitations of an expandable first inner sheath movable within the first passage, the first inner sheath defining a second passage between a first inner sheath proximal end and a first inner sheath distal end, the expandable first inner sheath extendable from the distal end of the outer sheath, the expandable first inner sheath movable between an expanded configuration and a collapsed configuration with a portion of the first inner sheath comprised of a mesh material, the mesh material further comprising a tube comprising a plurality of apertures to provide fluid communication between an inner 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/TUAN V NGUYEN/Primary Examiner, Art Unit 3771